Untermyer, J.
The respondent is charged with professional misconduct in that he bribed a judge in a proceeding then pending before him or in that he gave false evidence when he testified to that effect on the trial of the judge for the crime of bribery resulting in the acquittal of the judge. The respondent is also charged with participation in two acts of bribery of an assistant district attorney against whom he testified in disciplinary proceedings resulting in disbarment.
In his answer to the charges the respondent denies that he gave false testimony and asserts his participation in the acts of bribery. We find it unnecessary to decide in this proceeding which of these alternatives is true, for in either case the respondent should be disbarred. If it be true that he committed these acts of bribery, then it is manifest that he is not a proper person to remain a member of the bar. ■ If, on the contrary, he did not commit them, then his testimony given at the trial of the judge must have been intentionally false and, it is likewise evident, he should be disbarred.
We have considered all the facts urged upon the court in mitigation of the punishment to be imposed, including a letter from the public prosecutor, recommending some punishment short of disbarment on account of the respondent’s co-operation with the public authorities. We find no circumstances sufficient to warrant the exercise of leniency.
The respondent should be disbarred.
Dore and Callahan, JJ., concur.